305 A.D.2d 410 (2003)
758 N.Y.S.2d 501
In the Matter of FRANCISCO ANTHONY C.F., JR. WESTCHESTER COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
MARIA MAGDELENA F., Appellant. (Proceeding No. 1.)
In the Matter of CHRISTINE MARIE M. WESTCHESTER COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
MARIA MAGDELENA F., Appellant. (Proceeding No. 2.)
Appellate Division of the Supreme Court of the State of New York, Second Department.
Decided May 5, 2003.
*411 Prudenti, P.J., Ritter, Feuerstein and Crane, JJ., concur.
Ordered that the order of fact-finding and disposition as to the child Christine Marie M. is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that the appeal from the order of fact-finding and disposition as to the child Francisco Anthony C.F., Jr., is dismissed as academic, without costs or disbursements.
The Family Court may revoke a suspended judgment after a violation hearing upon a finding supported by a preponderance of the evidence that the parent has failed to comply with one or more of its conditions (see Matter of Caitlin H., 287 AD2d 715 [2001]; Matter of Alka H., 278 AD2d 326 [2000]). The evidence presented at the violation hearing supports the Family Court's determination in the proceeding as to the child Christine Marie M. that the mother failed to satisfy certain conditions of the suspended judgment and that the termination of her parental rights was in the best interests of that child (see Matter of Alka H., supra at 327; Matter of A. Children, 255 AD2d 510, 511 [1998]).
The mother's remaining contentions on the appeal with respect to the child Christine Marie M. either are unpreserved for appellate review or without merit.
Since Francisco Anthony C.F., Jr., was born on May 19, 1984, he has attained majority age and appellate review of the disposition in the proceeding involving him has been rendered academic (see Matter of M. Children, 254 AD2d 27 [1998]).